                  Case 1:19-cr-00254-ALC Document 27 Filed 07/24/19 Page 1 of 1
Hog                                                                                                          Hogan Lovells US LLP
Lovells                                                                                                      390 Madison Avenue
                                                                                                             New York, NY 10017
                                                                                                             T +1 212 918 3000
                                                                                                             F +1 212 918 3100
                                                                                                             www.hoganlovells.com




July 24, 2019



Hon. Andrew Carter
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

Re:             United States v. Regina! Fowler
                Indictment No.: 19-CR-254

Dear Judge Carter:

        Pursuant to the Court's instructions, the parties have conferred and request that a further
status hearing be set in the above-referenced case for the purpose of completing discovery to the
defendant. If acceptable to the Court, a status hearing on either September 16 or September 18,
2019, would be convenient for both the defense and the government. The parties agree to exclude
from Speedy Trial Act calculations the time from today until the next status date set by the Court.

Sincerely yours,




                            vern

Partner
james.mcgovern©hoganlovells.com
D 212-918-3220

cc:          AUSA Sebastian Swett




Hogan Lovells US LLP is a limited liability partnership registered in the District of Columbia. 'Hogan Lovells' is an international legal practice that   ndudes Hogan Lovells US
LLP and Hogan Lovells International LLP, with offices in: Alicante Amsterdam Baltimore Beijing Birmingham Boston Brussels Colorado Springs                Denver Dubai Du,:seldorf
Frankfurt Hamburg Hanoi Ho Chi Minh City Hong Kong Houston Johannesburg London Los Angeles Luxembourg Madrid Mexico City                                  Miami Milan Minneapolis
Monterrey Moscow Munich New York Northern Virginia Pads Perth Philadelphia Rome San Francisco Sao Paulo Shanghai Silicon Valley                           Singapore Sydney Tokyo
Warsaw Washington, D.C. Associated Offices Budapest Jakarta Riyadh Shanghai FTZ Ulaanbaatar Zagreb Business Service Centers:                               Johannesburg Louisville
Legal Services Center. Berlin. For more information see www.hoganlovells.com
